

115 HR 4452 IH: Right to Lend Act of 2017
U.S. House of Representatives
2017-11-17
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS1st SessionH. R. 4452IN THE HOUSE OF REPRESENTATIVESNovember 17, 2017Mr. Pittenger introduced the following bill; which was referred to the Committee on Financial ServicesA BILLTo amend the Equal Credit Opportunity Act to repeal a small business loan data collection
			 requirement.
	
 1.Short titleThis Act may be cited as the Right to Lend Act of 2017. 2.Small business loan data collection requirement (a)RepealSection 704B of the Equal Credit Opportunity Act (15 U.S.C. 1691c–2) is repealed.
 (b)Conforming amendmentsSection 701(b) of the Equal Credit Opportunity Act (15 U.S.C. 1691(b)) is amended— (1)in paragraph (3), by inserting or at the end;
 (2)in paragraph (4), by striking ; or and inserting a period; and (3)by striking paragraph (5).
 (c)Clerical amendmentThe table of sections for title VII of the Consumer Credit Protection Act is amended by striking the item relating to section 704B.
			